Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The closest prior art (e.g. US 2013/0067711 to Harda, US 2013/0068491 to Kusakawa et al.) discloses or suggests:
retrieving a confidence interval of screw-locking parameter data of different screw specifications, and setting locking parameter data of a screw-locking process according to a range of the confidence intervals (Harada par. [0018] “within an allowable range”), wherein the locking parameter data comprises a locking angle (Harada par. [0039] “tilt sensor 44”), a locking torque (Harada par. [0039] “torque sensor 43”), and a locking speed of the locking screw (Kusakawa par. [0096] “rotational speed”), the locking angle has a relationship with the locking torque (Kusakawa par. [0027] “T = (J/θ) ∙ ω2”), the locking angle has a relationship with the locking speed (Kusakawa par. [0027] “ω2 = T ∙ θ/J”); 
acquiring locking parameter data in real time (Harada par. [0056] “judges whether or not fastening of the screw 14 has been completed by the torque judging section 55 judging the screw fastening torque … known inspection operations such as … a detection value from the tilt sensor 44, and … screw lock judging section 56”); 
analyzing collated locking parameter data to obtain normal locking parameter data and abnormal locking parameter data, and analyzing the abnormal locking parameter data to obtain an error type of each abnormal locking parameter data (Harada par. [0056] “judges whether or not fastening of the screw 14 has been completed … judging the screw fastening torque … … whether or not the screw 14 is tilted … whether or not screw lock has occurred”, par. [0059] “judges whether or not screw loosening has occurred based on the first bit position … and the second bit position”); and 
reporting the abnormal locking parameter data and the corresponding error type of the abnormal locking parameter data (Harada par. [0040] “outputs … warnings, and the like”, par. [0057] “screw lock has occurred”, par. [0059] “judges that screw loosening has occurred”).

The closest prior art does not fairly disclose or suggest:
collating acquired locking parameter data by pre-processing and statistical feature processing, the pre-processing comprising dividing the locking angle and segment processing the locking angle, drawing a two-dimensional graph according to the corresponding relationship between the existing locking angle and the locking torque, drawing a two-dimensional graph according to the corresponding relationship between the existing locking angle and the locking speed, extending and shortening different sets of segments of the locking angle to calculate a similarity between two time series, cluster analyzing data within the same set of segments, and merging the same data within a same interval, the pre-processed locking parameter data comprising segment data with a trend interval, the statistical feature processing comprising processing the segment data using a statistical method to obtain a feature vector with statistical features. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/            Primary Examiner, Art Unit 2199